DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This Office Action is in response to Applicant’s Amendment filed January 13, 2020. Claims 1-12 have been amended. No claims have been added or canceled. Currently, claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation " ’ " in the formula En, however claim 1 recites " ’ ".  There is insufficient antecedent basis for this limitation in the claim. The difference between the two is that claim 1 recites a capital theta and claim 2 recites a lower case theta. The lack of definition of ’ in ’. There is parallel nomenclature used correctly in claims 3 and 4. For the sake of consistency, Applicant is recommended to adopt either the capital or lower case theta and to consistently use it to represent the particular angle between the first direction and the direction of an ionized trace if they are intended to both represent that angle. Alternatively, ’ should be defined such that it is distinguished from ’.
Claim 5 recites the limitation “the first direction is parallel to the direction of incidence of the neutrons.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the first direction is orthogonal to the direction of incidence of the neutrons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maire et al. (“Neutron Energy Reconstruction and Fluence Determination at 27 keV with the LNE-IRSN-MIMAC MicroTPC Recoil Detector,” published June 22, 2016).
Re claim 1, Maire et al. disclose a device for measuring the energy of neutrons incident in a first direction, the device comprising a gas between a cathode and an anode, the anode comprising a 
	a) measuring the number, positions, and the times of arrival of the electrons (pg. 1934, col. 1, para. 4 – pg. 1935, col. 1, para. 3; Figure 1);
	b) determining the positions and times of arrival, the angle ’ between the first direction and the direction of an ionized trace left by the nucleus of said gas after collision with one or neutrons (pg. 1934, col. 1, para. 4 – pg. 1935, col. 1, para. 3; Figure 1);
	c) determining the energy of the neutron from the number of electrons and the angle ’ (pg. 1935, col. 1, para. 1 – col. 2, para. 2).
	Re claim 2, Maire et al. disclose wherein said circuit is configured to, in step c):
	determine, from the number of electrons Ne, the ionization energy of the trace Ei, via the relationship Ei = Ne * E, where E is the energy to create an electron-ion pair in the gas (pg. 1934, col. 1, para. 1 – col. 2, para. 3); and
	determine the energy En of the neutron via the relationship:
		En = A                         
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            P
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    Cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    Θ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                    
	wherein EP respects the relationship                          
                            
                                
                                    E
                                
                                
                                    P
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    Q
                                    (
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                     , Q(Ei) being the nuclear recoil quenching factor associated with the ionization energy of the trace Ei, and A is constant coefficient dependent on the ratio between the mass of the neutron and the mass of the nucleus (pg. 1935, col. 1, para 4 – col. 2, para. 2).
Re claim 10, Maire et al. disclose a method for measuring the energy of neutrons incident in a direction, the method comprising:
a) providing a gas between a cathode and an anode, the anode comprising a matrix array of electron detectors (Figure 1);

c) measuring the number, positions, and the times of arrival of the electrons (pg. 1934, col. 1, para. 4 – pg. 1935, col. 1, para. 3; Figure 1);
	d) determining the positions and times of arrival, the angle ’ between the first direction and the direction of an ionized trace left by the nucleus of said gas after collision with one or neutrons (pg. 1934, col. 1, para. 4 – pg. 1935, col. 1, para. 3; Figure 1);
	e) determining the energy of the neutron from the number of electrons and the angle ’ (pg. 1935, col. 1, para. 1 – col. 2, para. 2).
Re claim 11, Maire et al. disclose the method, wherein in step e):
	determining, from the number of electrons Ne, the ionization energy of the trace Ei, via the relationship Ei = Ne * E, where E is the energy to create an electron-ion pair in the gas (pg. 1934, col. 1, para. 1 – col. 2, para. 3); and
	determining the energy En of the neutron via the relationship:
		En = A                         
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            P
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    Cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                    
	wherein EP respects the relationship                          
                            
                                
                                    E
                                
                                
                                    P
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    Q
                                    (
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                     , Q(Ei) being the nuclear recoil quenching factor associated with the ionization energy of the trace Ei, and A is constant coefficient dependent on the ratio between the mass of the neutron and the mass of the nucleus (pg. 1935, col. 1, para 4 – col. 2, para. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martoff (US 2006/0017000; published January 26, 2006).
Re claim 1, Martoff discloses a device for measuring the energy of neutrons incident in a first direction, the device comprising a gas between a cathode  14 and anode 16 , the anode comprising a matrix of electron detectors (para. 0043-0044), the first direction being orthogonal to the anode cathode direction (Figure 4), the device further comprising a circuit configured for:	
	measuring the number, positions, and the times of arrival of the electrons (para. 0044-0046);
	Martoff disclose determining the momentum vector as a function of the number, positions, and times of arrivals of the electrons upon the anode (para. 0046-0049). One of ordinary skill would recognize that the vector information necessarily includes, or can easily derive, the angle between the 
Re claim 3, Martoff discloses the device is further configured for measuring the energy of neutrons incident in a second direction, the second direction between parallel to anode-cathode direction (Figure 2a), wherein said circuit is configured to:
measure the number, positions, and the times of arrival of the electrons (para. 0044-0046);
	Martoff discloses determining the momentum vector as a function of the number, positions, and times of arrivals of the electrons upon the anode (para. 0046-0049). One of ordinary skill would recognize that the vector information necessarily includes, or can be easily derive, the angle between the second direction and the direction of the ionized trace left by the nucleus in its collision with the gas since vectors, by definition, comprise direction information. Martoff further discloses that this information is then used to determine the energy of the neutron from the number of electrons and the angle (para. 0051-0052).
	Re claim 6, Martoff disclose wherein the cathode and the anode are located on opposite sides of a cylindrical field cage arranged to produce a uniform electric field (para. 0073).
Re claim 10, Martoff disclose a method for measuring the energy of neutrons incident in a direction, the method comprising:
a) providing a gas between a cathode and anode, the anode comprising a matrix array of electron detectors (para. 0036);
b) orienting the anode-cathode direction orthogonal to the direction of incident of the neutrons (Figure 4);

	Martoff discloses determining the momentum vector as a function of the number, positions, and times of arrivals of the electrons upon the anode (para. 0046-0049). One of ordinary skill would recognize that the vector information necessarily includes, or can be easily derive, the angle between the first direction and the direction of the ionized trace left by the nucleus in its collision with the gas since vectors, by definition, comprise direction information. Martoff further discloses that this information is then used to determine the energy of the neutron from the number of electrons and the angle (para. 0051-0052).
Re claim 12, Martoff discloses the device further configured for measuring the energy of neutrons incident in a second direction, the second direction between parallel to anode-cathode direction (Figure 2a), wherein said circuit is configured to:
measure the number, positions, and the times of arrival of the electrons (para. 0044-0046);
	Martoff disclose determining the momentum vector as a function of the number, positions, and times of arrivals of the electrons upon the anode (para. 0046-0049). One of ordinary skill would recognize that the vector information necessarily includes, or can be easily derive, the angle between the second direction and the direction of the ionized trace left by the nucleus in its collision with the gas since vectors, by definition, comprise direction information. Martoff further discloses that this information is then used to determine the energy of the neutron from the number of electrons and the angle (para. 0051-0052).

Claims 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maire et al. (“Neutron Energy Reconstruction and Fluence Determination at 27 keV with the LNE-IRSN-MIMAC MicroTPC Recoil Detector,” published June 22, 2016).
claim 3, Maire et al. disclose the limitations of claim 1, as mentioned above. Maire et al. contemplate that the detector can be arranged in any direction with respect to the incident neutrons (pg. 1935, col. 2, para. 3). It follows, then, that one of ordinary skill in the art would recognize that one can configure the detector such that it is parallel to the incoming neutrons. It follows that the same measurements would apply to this second arrangement since they are measured with respect to the recoiled protons that occur once a neutron enters the gas (pg. 1934, col. 1, para. 1-3). Therefore, it would be obvious to one of ordinary skill in the art, based on the teachings of Maire et al., to configure measuring the energy of the neutrons incident in a second direction, the second direction being parallel to the anode-cathode direction, wherein said circuit is configured to 
a) measuring the number, positions, and the times of arrival of the electrons (pg. 1934, col. 1, para. 4 – pg. 1935, col. 1, para. 3; Figure 1);
	b’) determining the positions and times of arrival, the angle  between the first direction and the direction of an ionized trace left by the nucleus of said gas after collision with one or neutrons (pg. 1934, col. 1, para. 4 – pg. 1935, col. 1, para. 3; Figure 1);
	c’) determining the energy of the neutron from the number of electrons and the angle  (pg. 1935, col. 1, para. 1 – col. 2, para. 2).
Re claim 4, Maire et al. disclose the limitations of claim 3, as mentioned above. The relationship between the incident neutrons, the recoiled protons, and the resulting electrons remains the same such that Maire et al. further disclose wherein said circuit is configured to:
	determine, from the number of electrons Ne, the ionization energy of the trace Ei, via the relationship Ei = Ne * E, where E is the energy to create an electron-ion pair in the gas (pg. 1934, col. 1, para. 1 – col. 2, para. 3); and
	determine the energy En of the neutron via the relationship:
n = A                         
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            P
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    Cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                    
	wherein EP respects the relationship                          
                            
                                
                                    E
                                
                                
                                    P
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    Q
                                    (
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                     , Q(Ei) being the nuclear recoil quenching factor associated with the ionization energy of the trace Ei, and A is constant coefficient dependent on the ration between the mass of the neutron and the mass of the nucleus (pg. 1935, col. 1, para 4 – col. 2, para. 2).
	Re claim 5, Maire et al. disclose the limitations of claim 3, as mentioned above. As discussed previously, Maire et al. disclose that the detector configuration may be oriented at any angle with respect to the incident beam (pg. 1935, col. 2, para. 3), which suggests that there must be exist a mechanism in order to rotate the device. It follows then, that one of ordinary skill in the art would have been motivated to implement some mechanism well known in the art for rotating devices, which may easily include a rotary holder having an axis of rotation orthogonal to the first direction and the second direction, a rotation of one quarter of a revolution about the axis making the device pass from an orientation in which the first direction is orthogonal to the direction of incidence of the neutrons to an orientation in which the second direction is parallel to the direction of incidence of the neutrons.
Re claim 12, Maire et al. disclose the limitations of claim 3, as mentioned above. Maire et al. contemplate that the detector can be arranged in any direction with respect to the incident neutrons (pg. 1935, col. 2, para. 3). It follows then that one of ordinary skill in the art would recognize that one can configure the detector such that it is parallel to the incoming neutrons. It follows that the same measurements would apply to this second arrangement since they are measured with respect to the recoiled protons that occur once a neutron enters the gas (pg. 1934, col. 1, para. 1-3). Therefore, it would be obvious to one of ordinary skill in the art, based on the teachings of Maire et al., to .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record does not teach or fairly suggest the claimed apparatus in which the diameter of the field cage is between 10 and 35 cm and the length is between 15 and 35 cm.
Regarding claim 8, the prior art of record does not teach or fairly suggest the claimed apparatus in which the gas is a mixture of helium 4 and CO2 comprising between 4 and 6% CO2. The closest art of record disclose using Helium-4 (US 2016/0349384) and CO2 (US 2010/0258734) gases in neutron detectors, but is silent with regards to their amounts.
Regarding claim 9, the prior art of record does not teach or fairly suggest the claimed apparatus in which the precision of the measurement of times of arrival of the electrons between 16 and 40 ns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/            Primary Examiner, Art Unit 2896